Case: 20-10795      Document: 00516055126         Page: 1     Date Filed: 10/14/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                   October 14, 2021
                                  No. 20-10795
                                                                     Lyle W. Cayce
                                Summary Calendar                          Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Bonnie Burnette Erwin,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                            USDC No. 3:84-CR-168-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Bonnie Burnette Erwin, federal prisoner # 14289-077, was convicted
   in 1985 of various charges related to drug-trafficking; he is serving a lifetime
   term of imprisonment. In 2019, Erwin filed two motions for compassionate
   release, relying on 18 U.S.C. § 3582(c)(1)(A) and the First Step Act of 2018


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10795     Document: 00516055126          Page: 2   Date Filed: 10/14/2021




                                   No. 20-10795


   as well as 18 U.S.C. 4205(g). The district court concluded that § 3582(c) did
   not apply to Erwin because his offenses occurred prior to November 1, 1987,
   the effective date of the statute. To the extent Erwin sought relief under
   § 4205(g), the court determined that he was ineligible because that provision
   only allows the Bureau of Prisons (BOP) to seek compassionate release and
   there was no indication that the BOP had filed such a motion. Thus, the
   district court denied Erwin’s motions. Erwin now appeals.
          Although Erwin makes the general argument that he is entitled to
   relief based on his medical conditions, he does not challenge our holding in
   United States v. Watson, 868 F.2d 157, 158 (5th Cir. 1989), or argue that the
   First Step Act of 2018 changed the applicability of § 3582(c) to offenses
   predating 1987. Nor does he contend that the BOP has filed a motion for
   compassionate release on his behalf under § 4205(g). Thus, Erwin does not
   show that the district court abused its discretion in denying his motions for
   compassionate relief. See United States v. Chambliss, 948 F.3d 691, 693 (5th
   Cir. 2020).
          The district court’s judgment is AFFIRMED. All outstanding
   motions are DENIED.




                                         2